Title: To Thomas Jefferson from John Fry, 22 November 1823
From: Fry, John
To: Jefferson, Thomas


Dear Sir
Warm Springs
22nd Novem 1823
I hope you will excuse the liberty I have taken, of puting on board one of our Transports (—) Russel commander, a very fine Deer for the use of your board, where I hope he will prove as palatable, as he has been formadable in our forests, he has been known, under the appellation of the mammoth Buck, and sought after for several years, by our privateers, & was at length captured, a few days since, by a small one Crew: may say3 Skiff. The pass was difficult, we were therefore compelled to sever the Antlers from the body of this noble animal, or endanger the Horse that brought him from the mountain, where he was taken, I have however sent them on, as a curiosity, & whereby you may form an idea of his majestick appearance, when ranging our forests. With great esteemIam Dr Sir very respectfully. yrsJohn Fry